170 Ga. App. 745 (1984)
318 S.E.2d 509
LAMONS
v.
THE STATE.
67772.
Court of Appeals of Georgia.
Decided April 27, 1984.
James W. Lovett, Robert L. Cork, for appellant.
*746 H. Lamar Cole, District Attorney, for appellee.
BENHAM, Judge.
Appellant pleaded guilty to the offense of burglary. He filed a motion for new trial, which was denied by the trial court. This appeal followed.
"[I]f there was no verdict of guilty, there can be no trial as the defendant waived trial upon his pleading guilty. One who has entered a plea of guilty cannot move for a new trial. [Cits.] Further, where at no time has a defendant sought to withdraw his plea of guilty a motion for new trial cannot be employed as a motion of withdrawing the plea. [Cits.]" Amos v. State, 161 Ga. App. 281 (2) (287 SE2d 743) (1982).
Inasmuch as appellant failed to withdraw his guilty plea before filing his motion for new trial, the trial court properly denied the motion.
Judgment affirmed. Banke, P. J., and Pope, J., concur.